                                                                                             USDCSDNY
                                                                                             DOCUMENT
                         '
UNITED STATES DISTRICT COURT                                                                 ELECTRONIC ALLY FILI'·
                         I
SOUTHERN DISTRICT OF NEW,YORK                                                                DOC#:
                                                          I                                        --------.f-=-+--
                                              - -     "-                              X      DATE FILED:_l,__,,_+--u.~
                                                      I
UNITED STATES OF AMERICA
                                                      I
                                                      l                                   UNSEALING ORDER
                                                      I
                            -       v.    -
                                                                                          Sl 13 Cr. 960 (AKH)
FELIPE DIAZ,

                            Defendant]

-   -   -   -   -   -   -       -   -     -   -   -           -   -   -   -   -   -   X
                                                      I
                    WHEREAS on December 16, 2015, Superseding Information

Sl 13 Cr. 960               (AKH) was filed under seal, charging the defendant

in one count, and the defendant pled guilty to that count;

                    WHEREAS on December 2, 2019, the Court imposed

sentence upon the defendant, and the defendant's case

accordingly has conclude~;

                    WHEREAS there is no basis to continue sealing of

Superseding Information Sl 13 Cr. 960 (AKH);

                    IT IS HEREBY ORDERED that that Superseding Information

Sl 13 Cr. 960 (AKH), be and hereby is unsealed.

SO ORDERED.

Dated: New York, New York
                                --:J--,
       January      2020
                                                                              t12.. /4. ~2..--,~
                                                                          HONORABLE ALVIN K. HELLERSTEIN
                                                                          UNITED STATES DISTRICT JUDGE
